SILLS, P. J., Concurring.
 I concur fully in Justice Crosby’s well-reasoned opinion. I write separately because I also concurred in the majority opinion in In re Andrew I. (1991) 230 Cal.App.3d 572 [281 Cal.Rptr 570], Andrew I. might be read as stating that our prior opinion in In re Jacob M. (1987) 195 Cal.App.3d 58 [240 Cal.Rptr. 418] was wrongly decided. I agree with Justice Crosby that Jacob M. was correctly decided on its facts. (Lead opn., Ante, p. 1248.) The problem with Jacob M. is that it went too far, and contains language unnecessary to the result. Upon reflection, we might have been better served by including this observation in Andrew I., although such an addition would not have changed the result or the basic rationale of that opinion. Jacob M. can perhaps best be thought of as a sui generis case.